Name: Commission Decision (EU) 2018/59 of 11 January 2018 amending Decision 2009/300/EC as regards the content, and period of validity, of the ecological criteria for the award of the EU Eco-label to televisions (notified under document C(2018) 6) (Text with EEA relevance. )
 Type: Decision
 Subject Matter: communications;  technology and technical regulations;  marketing;  energy policy;  environmental policy;  consumption
 Date Published: 2018-01-13

 13.1.2018 EN Official Journal of the European Union L 10/17 COMMISSION DECISION (EU) 2018/59 of 11 January 2018 amending Decision 2009/300/EC as regards the content, and period of validity, of the ecological criteria for the award of the EU Eco-label to televisions (notified under document C(2018) 6) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 66/2010 of the European Parliament and of the Council of 25 November 2009 on the EU Ecolabel (1), and in particular Article 8(2) and (3) thereof, After consulting the European Union Ecolabelling Board, Whereas: (1) Commission Decision 2009/300/EC (2) establishes specific ecological criteria and assessment and verification requirements for the televisions product group. (2) The validity of the current ecological criteria and related assessment and verification requirements set out in Decision 2009/300/EC expires on 31 December 2017. (3) The first criterion set out in Decision 2009/300/EC, which concerns energy savings, is based on the existing energy labelling and eco-design requirements for televisions set by Commission Regulation (EC) No 642/2009 (3). As a consequence, the EU Ecolabel is currently awarded to televisions that are labelled with Energy Class B under the energy labelling scheme for televisions set out in Commission Delegated Regulation (EU) No 1062/2010 (4) (the Energy Labelling Scheme). However, Energy Class B is not the most efficient class sold on the market in the Union. The first criterion in Decision 2009/300/EC therefore needs to be updated to ensure that the EU Ecolabel is awarded to products that are energy efficient. (4) A proposal has been made to replace the existing energy labelling and eco-design requirements for televisions with a new set of requirements by latest in 2019 (5), but the proposal has not yet been adopted. Pending adoption of that proposal, the energy savings criterion in Decision 2009/300/EC should be amended to refer to the higher energy classes in the current version of the Energy Labelling Scheme. (5) An assessment has been carried out confirming the relevance and appropriateness of the proposed amendment to the energy savings criterion, and also confirming the relevance and appropriateness of all the other existing ecological criteria for televisions and related assessment and verification requirements established by Decision 2009/300/EC. A revision of the ecolabel criteria is envisaged once the proposed new energy labelling and eco-design requirements for televisions are adopted. (6) For the reasons set out in recitals 4 and 5, and in order to allow enough time for revision of the current ecological criteria once the proposed new energy labelling and eco-design requirements are adopted, the period of validity of the existing criteria and related assessment and verification requirements, as amended by this Decision, should be prolonged until 31 December 2019. (7) Decision 2009/300/EC should therefore be amended accordingly. (8) A transitional period should be granted for applications and licences falling under the criteria set out in Decision 2009/300/EC in order to allow licence-holders and applicants sufficient time to adapt to the changes made to the energy savings criterion. (9) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 16 of Regulation (EC) No 66/2010, HAS ADOPTED THIS DECISION: Article 1 Article 3 of Decision 2009/300/EC is replaced by the following: Article 3 The ecological criteria for the product group televisions  and the related assessment and verification requirements shall be valid until 31 December 2019.. Article 2 The Annex to Decision 2009/300/EC is amended as set out in the Annex to this Decision. Article 3 1. Applications for the EU Ecolabel for products falling within the product group televisions submitted before the date of adoption of this Decision shall be evaluated in accordance with the conditions laid down in the version of Decision 2009/300/EC in force on the day immediately preceding the date of adoption of this Decision (the old version of Decision 2009/300/EC). 2. Applications for the EU Ecolabel for products falling within the product group televisions submitted within one month from the date of adoption of this Decision may be based either on the criteria set out in the old version of Decision 2009/300/EC or on the criteria set out in the version of that Decision as amended by this Decision. 3. EU Ecolabel licences awarded in accordance with the criteria set out in the old version of Decision 2009/300/EC may be used for 6 months from the date of adoption of this Decision. Article 4 This Decision is addressed to the Member States. Done at Brussels, 11 January 2018. For the Commission Karmenu VELLA Member of the Commission (1) OJ L 27, 30.1.2010, p. 1. (2) Commission Decision 2009/300/EC of 12 March 2009 establishing the revised ecological criteria for the award of the Community Eco-label to televisions (OJ L 82, 28.3.2009, p. 3). (3) Commission Regulation (EC) No 642/2009 of 22 July 2009 implementing Directive 2005/32/EC of the European Parliament and of the Council with regard to eco-design requirements for televisions (OJ L 191, 23.7.2009, p. 42). (4) Commission Delegated Regulation (EU) No 1062/2010 of 28 September 2010 supplementing Directive 2010/30/EU of the European Parliament and of the Council with regard to energy labelling of televisions (OJ L 314, 30.11.2010, p. 64). (5) COM(2016) 773 final. http://eur-lex.europa.eu/legal-content/EN/TXT/?qid=1490877945963&uri=CELEX:52016DC0773 ANNEX In the Annex to Decision 2009/300/EC, criterion 1 (Energy savings) is amended as follows: (1) in point b) (Maximum energy consumption),  ¤ 200 W is replaced by  ¤ 100 W; (2) all four paragraphs in point c) (Energy Efficiency) are replaced by the following: Televisions shall meet the specifications of the Energy Efficiency Index set out in Annex I to Commission Delegated Regulation (EU) No 1062/2010 (*1) for the energy efficiency class specified as follows or, alternatively, for a more efficient energy efficiency class: i. energy efficiency class A for appliances with a visible screen diagonal  ¤ 90 cm (or 35,4 inches); ii. energy efficiency class A+ (A for UHD) for appliances with a visible screen diagonal > 90 cm (or 35,4 inches) and < 120 cm (or 47,2 inches); iii. energy efficiency class A++ (A+ for UHD) for appliances with a visible screen diagonal  ¥ 120 cm (or 47,2 inches). In this point, UHD means Ultra High Definition, which is standardised (*2) with two resolutions of 3 840 Ã  2 160 (UHD-4K) pixels or 7 680 Ã  4 320 (UHD-8K) pixels. (*1) Commission Delegated Regulation (EU) No 1062/2010 of 28 September 2010 supplementing Directive 2010/30/EU of the European Parliament and of the Council with regard to energy labelling of televisions (OJ L 314, 30.11.2010, p. 64)." (*2) International Telecommunications Union Recommendation (ITU-R) BT.2020.;" (3) in the section headed Assessment and verification (points a) to c)): (a) the first paragraph is replaced by the following: The applicant shall submit a test report for the television model(s) covering the test carried out according to EN 50564 standards for meeting the conditions set out in point a) and the tests carried out using the measurement procedures and methods referred to in paragraphs 1 and 2 of Annex VII to Delegated Regulation (EU) No 1062/2010 for meeting the conditions set out in points b) and c). In addition, the energy efficiency class and the visible screen diagonal shall be indicated in the report.; (b) the third paragraph is deleted.